—In an action to foreclose a mortgage, the defendant Charles L. Low appeals from an order of the Supreme Court, Putnam County (Hickman, J.), dated May 31, 2001, which denied his motion pursuant to CPLR 3211 (a) (8) to dismiss the amended complaint insofar as asserted against him for lack of personal jurisdiction.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion, as he had previously submitted to the court’s personal jurisdiction under the terms of a prior stipulation in the action. Therefore, the action was properly allowed to proceed against him (see Alaska Seaboard Partners v Low, 294 AD2d 318 [decided herewith]).
The appellant’s remaining contentions are without merit. Ritter, J.P., Altman, Adams and Crane, JJ., concur.